Title: To Thomas Jefferson from James Cheetham, [10 December 1801]
From: Cheetham, James
To: Jefferson, Thomas


            
              To the President.
              [10 Dec. 1801]
            
            I Called on Mr. Madison yesterday but he was too indisposed to be seen. I Shall Return to New york by the Mail in the morning. And lest I should not have an opertunity of Seeing Mr. Madison During my stay, I have Committed to writing what I had to say to him Concerning the subject on which I had the honor of speaking with you the other night.
            If you have taken a copy of the note written by Mr. Clinton I Shall be much obliged to you for the original when convenient. I board at Mr. Stelle’s. But if not Convenient while I stay you will be pleased to transmit it to me at New york.
          